UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2442



LAWRENCE VERLINE WILDER, SR.,

                                             Plaintiff - Appellant,

         versus


MARC ALAN GREIDINGER,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2283-S)


Submitted:   December 18, 1997           Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Appellant Pro Se.    Marc Alan Greidinger,
Springfield, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for Appellee on Appellant's legal malpractice claims and

denying Appellant's motion for summary judgment. We have reviewed

the record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Wilder v. Greidinger, No. CA-97-2283-S (D. Md. Oct. 8,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2